Sognier, Judge.
Appellant was convicted of burglary and appeals on the general grounds.
About 12:30 a. m. November 18, 1980 Kevin Swindall heard a noise at the rear of his store and residence; Swindall looked and saw two men with a ladder placed against the back of the nearby Army-Navy store. Swindall’s wife called the police and described the two men. Swindall then saw a third man, later identified as appellant, coming down the ladder with a satchel under his arm. Appellant dropped the satchel, dropped to the ground and ran off into Underground Atlanta. Shortly thereafter appellant returned, grabbed the satchel and ran off again. Swindall went into the alley , and found 15 to 25 guns lying on the ground where the satchel had dropped. The police arrived and started looking in Underground Atlanta for the three suspects. The police saw and started toward appellant, who threw a pistol under a trolley, ran and threw down another pistol. Appellant was apprehended and after being advised of his Miranda rights (Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694)), told the arresting officer that the two men with him (appellant) made him burglarize the business. The pistols thrown away by appellant belonged to the owner of the Army-Navy store.
This evidence is sufficient to support the verdict, and we find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.